DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 23 December 2021.
Claims 1, 3, 5, 6, 8-11, 13-16, 18, 20 have been amended. 
Claims 4, 12, 17 have been canceled.
Claims 1-3, 5-11, 13-16, 18-20 are currently pending and have been examined.
Claims 1-3, 5-11, 13-16, 18-20 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that “The claims are directed to a specific solution to the problems that a user may not be able to obtain a closed end credit account.  The claims provide a narrowly defined method that provides a practical application as to how an unconventional arrangement – operations being performed by a transaction server – accomplishes the solution.” Examiner respectfully disagrees.
The claims disclose analyzing transaction data in order to determine if the transaction data is eligible to be associated with a closed end credit account.  The claims disclose that an allotted credit amount of the closed end credit account may be based at least on a credit allotment rule and transaction data or user data of the consumer.  The claims also disclose that the closed end credit account will be linked to the consumer’s debit account.  At present, Examiner does not see specifically which limitation is directed to the Applicant’s stated technical improvement of reducing resources.  The invention needs to show a technical solution to a technical problem, and the technical solution needs to be tied to a specific limitation in the claims and also specifically explained in Remarks or referred to in the Specification.  In addition, the Specification explains ([0091] [0101-] - [0103]) that the transaction processing server is capable of receiving information from issuer system, user device, and/or merchant system.  Therefore, the claims do not specifically point out how the transaction processing server reduces resources on the issuer in a technical manner when the issuer is capable of sending information back and forth to the transaction processing server.  
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-3, 5-11, 13-16,] 18-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Objections
Claim 9 is objected to because of the following informalities:  change “wherein the at least one processor is” (lines 3-4) to “wherein the at least one processor of the transaction processing server is” because “at least one processor of a transaction processor server” was previously introduced in line 3.  Appropriate correction is required.
Dependent claims 10-11, 13-14 are also objected to due to their dependence on independent claim 9.
Claim 15 is objected to because of the following informalities:  change “wherein the at least one processor is” (line 5) to “wherein the at least one processor of the transaction processing server is” because “at least one processor of a transaction processor server” was previously introduced in lines 4-5.  Appropriate correction is required.
Dependent claims 16, 18-20 are also objected to due to their dependence on independent claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 9 is directed to a system comprising a series of components; and Claim 15 is directed to a non-transitory computer-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-3, 5-11, 13-16, 18-20, the independent claims (Claims 1, 9, and 15) are directed, in part, to  providing a closed end credit account associated with a debit account of a consumer, the method comprising: displaying a transaction between the consumer and at least one merchant involving the debit account of the consumer; determining transaction data of the transaction based on receiving a selection of the transaction; automatically determining whether the transaction is eligible to be associated with a closed end credit account, wherein determining whether the transaction is eligible to be associated with the closed end credit account comprises: comparing the transaction data to predetermined transaction criteria; determining that the transaction is eligible to be associated with the closed end credit account based on determining that the transaction data corresponds to the predetermined transaction criteria; transmitting a message to the consumer, wherein the message comprises an indication that the transaction data corresponds to predetermined transaction criteria and an offer to activate the closed end credit account; receiving an input, wherein the input comprises an indication to initiate activation of the closed end credit account; determining to initiate activation of the closed end credit account based on the input received from the consumer; linking the closed end credit account to the debit account so that the closed end credit account may be accessed by the consumer; receiving user data of the consumer; determining an allotted credit amount of the closed end credit account based at least partially on at least one credit allotment rule and the following: the transaction data and the user data of the consumer; generating  at least one repayment plan for the closed end credit account; activating  the closed end credit account having the allotted credit amount, wherein activating the closed end credit account comprises: generating a primary account number (PAN) for the closed end credit account; Processing the transaction using the PAN of the closed end credit account in response to activating the closed end credit account; and causing a payment to be applied to the closed end credit account based on the at least one repayment plan, wherein causing the payment to be applied to the closed end credit account comprises: causing funds to be transferred from the debit account of the consumer to the closed end credit account based at least partially on the at least one repayment plan and the PAN for the closed end credit account.  These claim elements that are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions). Observations and evaluation occur when the system generates a repayment plan based on credit allotment rules, transaction data, and user data; business relations and legal obligations occur when the system generates and activates repayment plan using a closed end credit account and processes a transaction using that closed end credit account; and managing relationships occur when the system follows rules to collect appropriate transaction data and user data.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a computer,” “a transaction processing server,” “processor,” “system,” “instructions,” “a software application,” “a mobile device,” “a user interface,” and “a non-transitory computer-readable medium” to perform the claimed steps. The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept. The claims are directed to an abstract idea. Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component. Mere ways to output collected data using a generic computer component cannot provide an inventive concept. When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims. The claims are not directed to any specific improvements of these elements. The claims are not patent eligible.
Dependent claims 2-3, 5-8, 10-11, 13-14, 16, 18-20 are directed to more about the transaction data and user data and the repayment plan/closed end credit account. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion). Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 13-16, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al. (US 2019/0251542 A1) hereinafter Sjoberg, in view of Deshpande et al. (US 2016/0189292 A1) hereinafter Deshpande. 
Claims 1, 9 15
Sjoberg discloses the following limitations:
  (Currently Amended) A computer-implemented method for providing a closed end credit account associated with a debit account of a consumer, the method comprising: causing, with at least one processor of a transaction processing server, a software application of a mobile device associated with the consumer to display a user interface that includes a transaction between the consumer and at least one merchant involving the debit account of the consumer; (see at least [0027] [0024 ][0006] [0007] [0020] [0031] .  Sjoberg discloses a method and system for instant credit issuance.  Sjoberg discloses a consumer may attempt a payment transaction at a merchant system.  The consumer may attempt the payment transaction by providing payment credentials using any suitable method (e.g., via a physical payment card, electronic submission of payment credentials through an input device or near field communication, etc); the physical card may be a debit card.). 
determining, with at least one processor of the transaction processing server, transaction data of the transaction based on receiving a selection of the transaction via the software application of the mobile device associated with the consumer; (see at least [0026]-[0031] [0006] [0007].  Sjoberg discloses that the payment network and processing server may receive a transaction message for the payment transaction.  Sjoberg discloses that the transaction message may include a plurality of data elements, such as payment credentials, transaction amount, transaction date/time, etc.). 
automatically determining, with at least one processor of the transaction processing server, whether the transaction is eligible to be associated with a closed end credit account, wherein determining whether the transaction is eligible to be associated with the closed end credit account comprises: comparing the transaction data to predetermined transaction criteria; determining that the transaction is eligible to be associated with the closed end credit account based on determining that the transaction data corresponds to the predetermined transaction criteria; (see at least [0006] [0007] [0026]-[0040] [0049] [0056]-[0058] [0065] .  Sjoberg discloses that the processing server may receive a message that the transaction account used to find the payment transaction has insufficient credit available to cover the transaction amount and may decline the transaction.  The processing server may monitor for decline payment transactions, and the processing server may be triggered to start a process for issuing instant credit to the consumer.  The processing server will apply rules to determine whether the transaction account used in the attempted transaction is eligible for a credit.  Eligibility rules will be examined during the determination.). 
 transmitting, with at least one processor of the transaction processing server, a message via the software application of a mobile device associated with the consumer, wherein the message comprises an indication that the transaction data corresponds to predetermined transaction criteria and an offer to activate the closed end credit account; (see at least [0036] [0037] [0037] [0049] [0052] [0057].   Sjoberg discloses that a notification may be electronically transmitted to the consumer through a computing device associated with the consumer.  The consumer will have the option to read the terms of the credit (such as credit limit).).
receiving, with at least one processor of the transaction processing server, an input via the software application of the mobile device associated with the consumer, wherein the input comprises an indication to initiate activation of the closed end credit account; (see at least [0036] [0037] [0049] [0052] [0057] .  Sjoberg discloses that the consumer may then, using his computing device, submit a request for the instant credit.  The request will include identifying information for the transaction as well as terms for the requested credit.). 
determining, with at least one processor of the transaction processing server, to initiate activation of the closed end credit account based on the input received via the software application of the mobile device associated with the consumer; (see at least [0006] [0007] [0026]-[0040] [0049] [0056]-[0058] [0065] .  After the consumer submits a request for the credit, the processing server will apply credit rules to the transaction amount.  Once the consumer is approved the processing server will transmit the approval information and the consumer will be able to use his payment instrument with payment credentials (e.g., his debit card) to fund the payment transaction.). 
 linking, with at least one processor of the transaction processing server, the closed end credit account to the debit account so that the closed end credit account may be accessed by the consumer via a software application of the mobile device associated with the consumer when the consumer accesses the debit account via the software application of the mobile device; (see at least [0040] [0006] [0007] [0046] [0056] [0020] [0022].  Sjoberg discloses that the consumer will be able to use his payment instrument with payment credentials (e.g., his debit card) to fund the payment transaction.  The payment instruments is available immediately and is linked to the payment account of his debit card that he previously used.). 
 receiving, with at least one processor of the transaction processing server, user data of the consumer from the user device associated with the consumer via the software application of the mobile device; (see at least [0026]-[0029] [0020] [0056] [0022] [0033] [0006] [0007] [0061]   Sjoberg discloses that the user may use his consumer device to attempt a payment transaction with a merchant.  The consumer may use his consumer device in order to submit payment (or use a physical payment card).  Information that will be transmitted from the consumer device will include payment account information (user data, issuer institution data).).
determining, with at least one processor of the transaction processing server, an allotted credit amount of the closed end credit account based at least partially on at least one credit allotment rule and the following: the transaction data and the user data of the consumer; (see at least [0006] [0007] [0026]-[0040] [0049] [0056]-[0058] [0065] .  Sjoberg discloses that after the consumer has been approved and accepted, instant credit may be issued to the consumer that are subject to applicable terms, which have been decided based on the consumer’s submitted request and/or the credit rules that resulted in approval.  The submitted request included transaction information and consumer payment account and personal information.  When the consumer presents the payment instrument to complete the payment transaction with the new instant credit allotted, the processing server will review the credit amount.). 
generating, with at least one processor of the transaction processing server, at least one repayment plan for the closed end credit account; (see at least [0006] [0007] [0036]-[0040] .  Sjoberg discloses that the consumer will be notified of the credit amount, interest rate, repayment schedule, etc.). 
 activating, with at least one processor of the transaction processing server, the closed end credit account having the allotted credit amount, wherein activating the closed end credit account comprises: generating a primary account number (PAN) for the closed end credit account; processing, with at least one processor, the transaction using the PAN of the closed end credit account in response to activating the closed end credit account; and (see at least [0007] [0006] [0008] [0020] [0022] [0039] [0040] [0035] [0056].  Sjoberg discloses that the issuing institution may instantly issue a payment instrument to the consumer that may be used to access the instant credit being issued thereto.  The payment instrument may be a temporary payment card, virtual payment card, payment credentials, or any other type of payment instrument that may be instantly issued and used by the consumer.  Payment cards contain a primary account number in order to process a payment and gather account information.). 
 causing, with at least one processor of the transaction processing server, a payment to be applied to the closed end credit account based on the at least one repayment plan, wherein causing the payment to be applied to the closed end credit account comprises: causing funds to be transferred from the debit account of the consumer to the closed end credit account based at least partially on the at least one repayment plan and the PAN for the closed end credit account.  (see at least [0040] [0006] [0007] [0020] [0022] [0039] . Sjoberg discloses the consumer may use the payment instrument that is instantly transmitted to the consumer after he is approved and accepted.  The payment instrument will be tied to the consumer’s debit account and the consumer will be subject to not draw over the credit limit and agrees to follow the repayment plan.). 

Sjoberg discloses the limitations shown above.  Sjoberg fails to specifically disclose detailed specifics of ow the consumer uses the new instant credit. However, Deshpande discloses the following limitations:
activating, with at least one processor of the transaction processing server, the closed end credit account having the allotted credit amount, wherein activating the closed end credit account comprises: generating a primary account number (PAN) for the closed end credit account; processing, with at least one processor, the transaction using the PAN of the closed end credit account in response to activating the closed end credit account; and determining, with at least one processor, an allotted credit amount of the closed end credit account based at least partially on at least one credit allotment rule and the following: the transaction data and the user data of the at least one consumer generating, with at least one processor, at least one repayment plan for the closed end credit account; activating, with at least one processor, the closed end credit account having the allotted credit amount, wherein activating the closed end credit account comprises: generating a primary account number (PAN) for the closed end credit account; (see at least [0005] [0047] [0048] [0052] [0053] [0055] [0042] [0044] [0035] [0041].  Deshpande discloses determining loan eligibility, generating transaction approval data, and providing the transaction approval data via a message notification on the client device to the consumer. Deshpande discloses the consumer opts-in to approve a transfer of the loan funds to a prepaid card account and then complete the purchase as a prepaid transaction using that prepaid card; therefore, the account number for the closed-end credit account will be tied to the prepaid card.).
 causing, with at least one processor of the transaction processing server, a payment to be applied to the closed end credit account based on the at least one repayment plan, wherein causing the payment to be applied to the closed end credit account comprises: causing funds to be transferred from the debit account of the consumer to the closed end credit account based at least partially on the at least one repayment plan and the PAN for the closed end credit account.  (see at least [0035] [0005] [0041] [0042] [0055] [0040] [0047] [0048] [0052].  Deshpande discloses the consumer opts-in to approve a transfer of the loan funds to a prepaid card account and then complete the purchase as a prepaid transaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instant credit system of Sjoberg to incorporate the teachings of Deshpande and specifically disclose the steps of using the instant credit after being approved doing so would allow a consumer who is holding funds in multiple different accounts use those funds immediately during a transaction purchase (see at least Deshpande [0003]-[0005] [0035] [0052] [0053] [0047] [0041] [0042]). 

Claim 2
Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
 (Previously Presented) The method of claim 1, wherein activating the closed end credit account having the allotted credit amount comprises: activating the closed end credit account having the allotted credit amount in response to determining the allotted credit amount.  (see at least [0040] [0006] [0007] .  Sjoberg discloses that once the consumer has been approved and accepted, instant credit may be issued to the consumer that are subject to applicable terms.  The processing server may transmit the approval information and a payment instrument may be instantly issued to the consumer so that he can access the instant credit being issued.). 

Claims 3, 11, 19
Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
 (Currently Amended) The method of claim 1, wherein generating the at least one repayment plan comprises automatically generating the at least one repayment plan based at least partially on at least one repayment plan rule and at least one of the following: the allotted credit amount, the user data, merchant identity data, merchant category data, a transaction amount of the transaction, timing data of the transaction, issuer institution data, or any combination thereof.  (see at least [0033] [0038] [0039] [0047] [0050] [0029] [0031].  Sjoberg discloses that the terms for the instant credit are determined based on comparing the transaction to eligibility rules.   The determination may be based on data associated with the transaction account itself and one or more eligibility rules that are applied thereto. The account data may include any data associated with a transaction account and/or an owner or authorized user of the transaction account. For example, such data may include a current credit limit, current balance, repayment history, transaction history, geographic location, biographical information, demographic information, account issuance date, etc.  Multiple sets of eligibility rules may be available for the processing server.  Such a selection may be based on the issuing institution  (e.g., each bank may have its own eligibility rules), geographic location of the declined payment transaction, amount of the declined payment transaction, type of consumer  (e.g., different rules for individuals as opposed to businesses), or other criteria.). 

Claim 5
Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
 (Currently Amended) The method of claim 1, further comprising: receiving, from the mobile device associated with the consumer, at least one of the following: merchant identity data, merchant category data, the user data, issuer institution data, or any combination thereof.  (see at least [0026-[0029] [0020] [0022] [0033] [0061].  Sjoberg discloses that the user may use his consumer device to attempt a payment transaction with a merchant.  The consumer may use his consumer device in order to submit payment (or use a physical payment card).  Information that will be transmitted from the consumer device will include payment account information (user data, issuer institution data).). 

Claim 6
Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
 (Currently Amended) The method of claim 1, further comprising: generating at least one message; and communicating the at least one message to the consumer.  (see at least [0036] [0037] [0049] [0052] [0057] .  Sjoberg discloses that a notification may be electronically transmitted to the consumer through a computing device associated with the consumer.  Notifications include that the consumer is eligible to request instant credit, terms for instant credit (e.g., a credit limit amount, interest rate, repayment schedule, etc.).

Claims 7, 14, 20
 Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
(Original) The method of claim 6, wherein the at least one message comprises at least one of the following: an offer to activate the closed end credit account, transaction data of at least one past transaction that is eligible to be associated with the closed end credit account, transaction data of at least one past transaction that is eligible to be associated with another closed end credit account, a plurality of repayment plans each associated with different repayment plan parameters, an offer to activate an open end credit account, or any combination thereof.  (see at least [0036] [0037] [0049] [0052] [0057] .  Sjoberg discloses that a notification may be electronically transmitted to the consumer through a computing device associated with the consumer.  Notifications include that the consumer is eligible to request instant credit, terms for instant credit (e.g., a credit limit amount, interest rate, repayment schedule, etc.).

Claim 8
Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
 (Currently Amended) The method of claim 6, wherein communicating the at least one message to the  (see at least [0036] [0037] [0049] [0052] [0057] .  Sjoberg discloses that a notification may be electronically transmitted to the consumer through a computing device associated with the consumer.  Notifications include that the consumer is eligible to request instant credit, terms for instant credit (e.g., a credit limit amount, interest rate, repayment schedule, etc.).

Claim 10
Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
 (Currently Amended) The system of claim 9, wherein, when determining the allotted credit amount, the at least one processor is programmed or configured to determine the allotted credit amount before determining the transaction data of the transaction.  (see at least [0027]-[0030] [0020] [0022] [0006] [0007] [0061].  Sjoberg discloses that the debit account may have a set limit for each transaction before beginning a transaction.  Therefore, the consumer may need instant credit in order to complete the payment transaction due to insufficient credit available to cover the transaction amount.). 


Claim 13
Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
 (Currently Amended) The system of claim 9, wherein the at least one processor is further programmed or configured to cause the mobile device associated with the consumer to display the user interface that comprises at least one of the following: debit account data of the debit account, closed end credit account data of the closed end credit account, the allotted credit amount, merchant identity data, merchant category data, a transaction amount of the transaction, timing data of the transaction, the user data, issuer institution data, or any combination thereof.  (see at least [0036] [0037] [0049] [0052] [0057] [0020] [0017] [0040].  Sjoberg discloses that a notification may be electronically transmitted to the consumer through a computing device associated with the consumer.  Notifications include that the consumer is eligible to request instant credit, terms for instant credit (e.g., a credit limit amount, interest rate, repayment schedule, etc.). 

Claim 16
Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
 (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the transaction data of the transaction comprises a transaction amount of the transaction.  (see at least [0029] [0030].  Sjoberg discloses that the transaction message may include a plurality of data elements, such as transaction amount.). 

Claim 18
Sjoberg/Deshpande disclose the limitations shown above.  Further, Sjoberg discloses:
 (Currently Amended) The non-transitory computer-readable medium of claim 15, where the one or more instructions, when executed by the at least one processor, further cause the at least one processor to receive the predetermined transaction criteria from the mobile device associated with the consumer. (see at least [0026-[0029] [0020] [0022] [0033].  Sjoberg discloses that the user may use his consumer device to attempt a payment transaction with a merchant.  The consumer may use his consumer device in order to submit payment (or use a physical payment card).  Information that will be transmitted from the consumer device will include payment account information (user data, issuer institution data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dogin et al. (US 2016/0358250 A1) discloses a dynamic credit line management for payment accounts that allows a holder of a credit account set two or more credit limits for a given account.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.L./Examiner, Art Unit 3691       

/HANI M KAZIMI/Primary Examiner, Art Unit 3691